Appeal by the defendant from a judgment of the Supreme Court, Dutchess County (Dolan, J.), rendered October 11, 2001, convicting him of promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*403Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Contrary to the defendant’s contention, the indictment was not jurisdictionally defective, as it sufficiently charged the language of the statute (see People v Iannone, 45 NY2d 589).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.